Title: To Thomas Jefferson from John Minor, 17 March 1802
From: Minor, John
To: Jefferson, Thomas


            Dear Sir
              Fredericksburg. March 17th 1802
            When your Letter of the 10th Instant reached this place I was in Richmond attending the court of Chancery. it was sent forward, but did not get to Richmond untill I had left that place: the consequence of which has been that I did not Receive it untill to Day; let this my dear Sir, be my apology for an apparent neglect.
            I will give entire attention to Mr Shorts Interest in the Case you mention
            
            I am with sentiments of highest Respect & Esteem Dear Sir yr. obligd Hble Serv.
            John Minor
          